Citation Nr: 1633817	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  10-22 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to staged ratings in excess of 10 percent from June 25, 2009, until April 16, 2013, in excess of 20 percent from April 17, 2013, until August 22, 2014, and in excess of 40 percent since August 23, 2014, for osteoarthritis and degenerative spondylosis with dextroconvex lumbar spine(formerly diagnosed as mechanical low back pain with sacralization of L5 with spina bifida occulta) (hereinafter "low back disability").

2.  Entitlement to an evaluation in excess of 10 percent beginning August 23, 2014 for radiculopathy of the right lower extremity.  

3.  Entitlement to an evaluation in excess of 10 percent beginning August 23, 2014 for radiculopathy of the left lower extremity.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to December 10, 2015.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1988 to October 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Regional Office (RO) in Muskogee, Oklahoma, that continued a 10 percent rating for mechanical low back pain with sacralization of L5 with spina bifida occulta.  During the course of the appeal, the RO granted a 20 percent staged rating, effective April 17, 2013, and a 40 percent staged rating, effective August 23, 2014.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran previously requested a Board hearing, but submitted timely correspondence in August 2010 to withdraw this request.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2015).

The Board previously considered this appeal in August 2013, and remanded the low back disability issue for further development in order to conduct another VA examination.  That development was completed, and the case returned to the Board for further appellate review.

In February 2015, a rating decision granted separate 10 percent evaluations for bilateral lower extremity radiculopathy, effective August 23, 2014.  Although the Veteran did not formally file a notice of disagreement, in August 2015 he filed a new claim for an increased evaluation for the radiculopathy.  As lumbar radiculopathy is part and parcel of the increased rating claim for the Veteran's lumbar spine disability already on appeal, the Board will consider the entire increased rating period to determine if entitlement to a compensable rating occurred at any time during the rating period prior to the August 23, 2014, effective date and whether a higher rating is warranted after August 23, 2014. 38 C.F.R. § 4.71 , General Rating Formula, Note 1.

In April 2016, the RO granted entitlement to a total schedular disability rating for service-connected adjustment disorder with mixed anxiety and depressed mood associated with a low back disability, effective December 10, 2015.  The Board also notes that the Veteran was simultaneously awarded special monthly compensation (SMC) based on housebound criteria once the 100 percent evaluation was granted.  As will be discussed further below, prior to December 10, 2015, the record before the Board can reasonably be construed to include a request for a TDIU; however, the RO has not determined whether the Veteran meets the criteria for a TDIU. As such, the claim is remanded for further development. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to TDIU prior to December 10, 2015 is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to April 17, 2013, the Veteran's low back disability has been, at worst, manifested by degenerative arthritis, forward flexion of 90 degrees, and no spinal ankylosis, or intervertebral disc syndrome.

2.  From April 17, 2013, until August 22, 2014, the Veteran's low back disability has been, at worst, manifested by forward flexion of 30 degrees, and no spinal ankylosis, or intervertebral disc syndrome.

3.  Since August 23, 2014, the Veteran's low back disability has been, at worst, manifested by forward flexion to 15 degrees with pain at 5 degrees, and no spinal ankylosis, or intervertebral disc syndrome with both prescribed bed rest and treatment by a physician.

4.  From August 23, 2014 to March 30, 2016 the Veteran had overall mild radiculopathy symptoms in his right lower extremity.
 
5.  Beginning March 31, 2016 the Veteran had overall moderate radiculopathy symptoms in his right lower extremity.

6.  From August 23, 2014 to March 30, 2016 the Veteran had overall mild radiculopathy symptoms in his left lower extremity.

7.  Beginning March 31, 2016 the Veteran had overall moderate radiculopathy symptoms in his left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to April 17, 2013, for a low back disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5237 (2015).

2.  The criteria for a rating in excess of 20 percent from April 17, 2013, until August 22, 2014, for a low back disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5237 (2015).

3.  The criteria for a rating in excess of 40 percent since August 23, 2014, for a low back disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5237 (2015).

4.  The criteria for a rating in excess of 10 percent for a radiculopathy of the right lower extremity for the period from August 23, 2014 to March 30, 2016 have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a , Diagnostic Codes (DC) 5259-5014 (2015).

5.  The criteria for a rating of 20 percent for a radiculopathy of the right lower extremity for the period beginning March 31, 2016 have been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a , Diagnostic Codes (DC) 5259-5014 (2015).

6.  .  The criteria for a rating in excess of 10 percent for a radiculopathy of the left lower extremity for the period from August 23, 2014 to March 30, 2016 have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a , Diagnostic Codes (DC) 5259-5014 (2015).

7.  The criteria for a rating of 20 percent for a radiculopathy of the left lower extremity for the period beginning March 31, 2016 have been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a , Diagnostic Codes (DC) 5259-5014 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Staged Ratings for a Low Back Disability

The Veteran contends that his service-connected low back disability is more severe than currently rated (10 percent, effective prior to April 16, 2013, 20 percent effective from April 17, 2013, until August 22, 2014, and 40 percent effective since August 23, 2014).  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010- 5237.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  This increased rating claim was received by VA on June 25, 2009.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable Diagnostic Code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

DC 5010 applies to traumatic arthritis and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003, which provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate Diagnostic Code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.

Under the applicable criteria, a lumbosacral strain is rated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, DC 5237.

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, combined ranges of motion of the entire cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or combined range of motion of the entire cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted if forward flexion of the cervical spine is 15 degrees or less or if there is favorable ankyloses of the entire cervical spine.  Id.

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 1 to the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.

Note 2 provides that normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.  Id.

Under the rating schedule, Intervertebral Disc Syndrome (IVDS) (preoperatively or postoperatively) is to be rated either under the Formula for Rating Intervertebral Disc Syndrome based on "incapacitating episodes "or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243. 

With regard to this method of rating (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 10 percent rating is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent rating is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

After a full review of the record, and as discussed below, the Board concludes that a staged rating in excess of 10 percent, prior to April 16, 2013, is not warranted.  

VA treatment records from June through August of 2009 show that the Veteran endorsed continued low back pain.  A June 2009 MRI scan of the thoracic spine was "essentially normal," and there was no radiation of pain from the low back into the lower extremities.  However, the MRI scan did reveal a "mass in his spinal canal among the nerve roots at the L3 level."  In August 2009, the Veteran was noted to have mild low back pain with maximum bending of his lumbar spine.  Pain was not found to occur in the lower extremities.  

On VA examination in November 2009, the Veteran endorsed continued low back pain.  He described this low back pain as sharp as well as dull.  He also mentioned "lightning pain" occurs without warning when he places himself in certain positions or does certain activities (particularly to the right side) that require twisting or bending of his spine.  The Veteran indicated that he cannot walk more than two blocks or lift more than 25 pounds without increasing the low back pain.  The examiner noted the Veteran's mass found in his spinal canal, but found there was no evidence of impingement or compression of the nerve root and the spinal cord ended above the level of L3.  The Veteran denied radiation of numbness and tingling or weakness into this lower extremities.  The examiner noted that the Veteran had been unemployed over the last three months.  His most recent employment consisted of driving a truck for a construction company, which required some strenuous labor to include fueling and refueling a diesel truck.  The Veteran noted that he missed several days of work over the last six months of his employment due to his low back pain.  However, he denied any specific restrictions in his work or activities of daily living due to the lower back condition.

Physical examination of the lumbar spine revealed normal posture and appearance.  Range of motion testing showed the following: forward flexion from zero to 90 degrees, with pain at 90 degrees; extension from zero to 20 degrees, with pain at 20 degrees; bilateral lateral flexion from zero to 30 degrees, with pain at 30 degrees; bilateral lateral rotation from zero to 30 degrees, with pain at 30 degrees.  There was no additional limitation of motion with repetitive use.  Neurological examination revealed no abnormalities.  The examiner diagnosed lumbosacral degenerative disc disease without radiculopathy.  The examiner opined that the Veteran's MRI findings are consistent with degenerative disc disease, which is most likely the cause of his mechanical low back pain.  The examiner also noted that the recent symptoms of low back pain due to the intrathecal mass at the L3 level of the Veteran's spine is most likely the cause of his "lightning pain" and "there is no evidence that the intrathecal mass was present while the Veteran was on active duty."  She further stated that the symptomatology described by the Veteran while on active duty is more consistent with his current symptoms of mechanical low back pain or degenerative changes of the spine.

A VA treatment record from February 2010 documents the Veteran's report of chronic lower back pain over the past two years.  He attested to constant, stabbing pain in his low back that is not made better or worse by any particular instance.  He also said that the pain interferes with his mobility.  VA treatment records through August 2012 indicate ongoing treatment for lumbar spine degeneration and general low back pain.

Prior to April 17, 2013, there is no basis for an increased rating in excess of 10 percent for the Veteran's service-connected low back disability because the objective evidence of record does not demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.  To the extent the Veteran contends that his service-connected low back disability has been more disabling than the currently assigned rating reflects, the Board notes that the Veteran is able to report symptomatology relating to pain in his low back because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board also acknowledges the Veteran's point of view regarding his statements of worsened low back pain.  However, he is not able to identify a specific level of disability and relate such to the appropriate Diagnostic Codes.  Nonetheless, application of the rating criteria to the objective evidence of spinal symptoms documented in the record reveals that a higher rating is not warranted until the VA examination on April 17, 2013, which resulted in a 20 percent rating due to the examiner's findings that the Veteran had limited forward flexion between 30 and 60 degrees.

More probative evidence concerning the nature and extent of the Veteran's disability has been provided by the January 2009 VA examiner during the current appeal and provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability, which includes the staged 10 percent rating prior to April 17, 2013, for functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 38-43.  After consideration of the Mitchell/DeLuca factors, the Board finds that the Veteran has already been compensated for the reported pain on use, and there is no probative evidence of the degree of limitation of motion required for a higher rating during this period.  

Based on the foregoing, the Board finds that a disability rating in excess of 10 percent is not warranted prior to April 17, 2013.  The evidence of record indicates that the Veteran's service-connected low back disability is primarily manifested by forward flexion to 90 degrees with pain.  To warrant a rating in excess of 10 percent, there must be evidence of limited forward flexion between 30 and 60 degrees.  None of this symptomology is documented or alleged to be present by the Veteran.  Even though the disability does cause pain; painful motion does not result in the degree of functional loss required for a rating greater than 10 percent.  In fact, the VA examiner was specifically asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use.  After examining the Veteran and considering his complaints, the examiner still found motion, albeit limited.  Even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to the spine being fixed in flexion or extension, or the ankylosis resulting in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 5.

Accordingly, the Board finds that the medical examination opinion and findings are of greater probative value than the Veteran's allegations regarding the severity of his low back disability.  The Veteran does not meet the DC 5010-5237 criteria for a rating in excess of 10 percent prior to April 17, 2013, because he has not been shown to have limited range of motion between 30 and 60 degrees.  

The Board has also considered whether a higher or separate rating may be warranted under an alternative Diagnostic Code, and finds that because the Veteran has been diagnosed with lumbar degenerative disc disease, DC 5010-5237 remains the most appropriate Code under which to rate the service-connected low back disability.  See Butts v. Brown, 5 Vet. App. 532 (1993).  The Board has considered the applicability of rating the disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, however, on VA examination in November 2009, the examiner specifically ruled out Intervertebral Disc Syndrome.  Even if the Veteran has Intervertebral Disc Syndrome, bed rest as prescribed by a physician is not documented in the record.  

Furthermore, the Board has considered whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 207-08.  Prior to April 17, 2013, the Veteran was already receiving the minimum compensable rating for his low back disability due to painful motion because his limitation of motion throughout the entire rating period warranted only 10 percent under the applicable Diagnostic Code.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. at 32.  A 20 percent rating was not warranted until the April 2013 VA examiner's findings showed limited forward flexion between 30 and 60 degrees.  Furthermore, the Board has considered whether separate ratings are warranted for any neurological impairment associated with the Veteran's low back disability.  With respect to neurological symptoms prior to April 17, 2013, the evidence does not reveal any neurological impairments caused by the service-connected low back disability.  The Veteran has denied any bowel or bladder impairment and the record does not support a separate rating for any additional neurological disabilities during this period.  Specifically, the December 2009 VA examination found normal muscle strength, mass and tone of the lower extremities, deep tendon reflexes were 2+ and sensation was intact to all modalities in the lower extremities.  Similarly, a VA neurology consultation in July 2008 noted complaints of an electrical feeling in the arms and legs but testing was within normal limits on pinprick, vibration and temperature sensation modalities and strength and reflexes were normal throughout.  The assessment indicated the neurological exam was benign.  

The Board concludes that the Veteran's low back disability has been no more than 10 percent disabling prior to April 17, 2013.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

After a full review of the record, and as discussed below, the Board concludes that a staged rating in excess of 20 percent from April 17, 2013, until August 22, 2014, is not warranted.  

On VA examination in April 2013, the Veteran endorsed continued low back pain.  He told the examiner that he could differentiate the stabbing, sudden pain located in the upper back and legs as caused by the tumor in the L3 area of his spine versus the constant, dull pain in his lower back and legs located in both sides of his body.  He explained that he could not maintain his previous employment as a human resources manager due to limited mobility and aggravated pain caused by the low back disability.  However, he did not report that flare-ups impact the function of the thoracolumbar spine.

Physical examination revealed the following ranges of motion (all with objective evidence of pain): forward flexion to 40 degrees, with pain at 30 degrees; extension to 15 degrees, with pain at 10 degrees; bilateral lateral flexion to 20 degrees, with pain at 15 degrees; bilateral lateral rotation to 15 degrees, with pain at 10 degrees.  Range of motion testing after repetitive use testing revealed the following ranges of motion: forward flexion to 35 degrees; extension to 10 degrees; bilateral lateral flexion to 15 degrees; right lateral rotation to 20 degrees, and; left lateral rotation to 15 degrees.  The examiner noted that the Veteran had additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  He was also noted to have functional loss and/or functional impairment of the thoracolumbar spine due to less movement than normal, weakened movement, excess fatigability, incoordination and impaired ability to execute skilled movements smoothly, and pain on movement.  The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There was no guarding or muscle spasm of the thoracolumbar spine noted.  Muscle strength testing revealed active movement against some resistance for all areas tested.  The Veteran did not have present muscle atrophy.  Reflex and sensory examination revealed no abnormalities.  Straight leg raising test was positive, bilaterally.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities noted.  The Veteran did not have IVDS or use any assistive device.  There were no other pertinent physical findings, complications, conditions, signs or symptoms.  The Veteran's low back disability was reported to impact his ability to work as pain limited him from standing over 10 minutes and sitting over 15 minutes.  He could not bend and lift over 10 pounds.  He also needed assistance putting socks on his feet due to difficulty bending over.

From April 17, 2013, to August 22, 2014, there is no basis for an increased rating in excess of 20 percent for the Veteran's service-connected low back disability because the objective evidence of record does not demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  To the extent the Veteran contends that his service-connected low back disability has been more disabling than the currently assigned rating reflects, the Board notes that the Veteran is able to report symptomatology relating to pain in his low back because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board also acknowledges the Veteran's point of view regarding his statements of worsened low back pain.  However, he is not able to identify a specific level of disability and relate such to the appropriate Diagnostic Codes.  Nonetheless, application of the rating criteria to the objective evidence of spinal symptoms documented in the record reveals that a higher rating is not warranted until August 23, 2014, which resulted in a 40 percent rating due to the January 2015 VA examiner's findings that the Veteran had limited forward flexion less than 30 degrees.

More probative evidence concerning the nature and extent of the Veteran's disability has been provided by the April 2013 VA examiner during the current appeal and provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the evaluation criteria for this disability, which includes the staged 20 percent rating from April 17, 2013, to August 22, 2014, for functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 38-43.  After consideration of the Mitchell/DeLuca factors, the Board finds that the Veteran has already been compensated for the reported pain on use, and there is no probative evidence of the degree of limitation of motion required for a higher rating during this period.  

Based on the foregoing, the Board finds that a disability rating in excess of 20 percent is not warranted from April 17, 2013, to August 22, 2014.  The evidence of record indicates that the Veteran's service-connected low back disability is primarily manifested by forward flexion between 30 and 60 degrees with pain.  To warrant a rating in excess of 10 percent, there must be evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  None of this symptomology is documented or alleged to be present by the Veteran.  Even though the disability does cause pain; painful motion does not result in the degree of functional loss required for a rating greater than 20 percent.  In fact, the VA examiner was specifically asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use.  After examining the Veteran and considering his complaints, the examiner still found motion, albeit limited.  Even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to the spine being fixed in flexion or extension, or the ankylosis resulting in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 5.

Accordingly, the Board finds that the medical examination opinion and findings are of greater probative value than the Veteran's allegations regarding the severity of his low back disability.  The Veteran does not meet the DC 5010-5237 criteria for a rating in excess of 20 percent from April 17, 2013, to August 22, 2014, because he has not been shown to have limited range of motion regarding forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

The Board has also considered whether a higher or separate rating may be warranted under an alternative Diagnostic Code, and finds that because the Veteran has been diagnosed with lumbar degenerative disc disease, DC 5010-5237 remains the most appropriate Code under which to rate the service-connected low back disability.  See Butts, 5 Vet. App. at 532.  The Board has considered the applicability of rating the disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, however, on VA examination in April 2013, the examiner specifically ruled out Intervertebral Disc Syndrome.  Even if the Veteran had Intervertebral Disc Syndrome at this time, bed rest as prescribed by a physician is not documented in the record.  

Furthermore, the Board has considered whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 207-08.  From April 17, 2013, to August 22, 2014, the Veteran was already receiving the 20 percent rating for his low back disability due to painful motion because his limitation of motion throughout this staged rating period warranted only 20 percent under the applicable Diagnostic Code.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. at 32.  A 40 percent rating was not warranted until the January 2015 VA examiner's findings showed limited forward flexion less than 30 degrees.  Furthermore, the Board has considered whether separate ratings are warranted for any neurological impairment associated with the Veteran's low back disability.  With respect to neurological symptoms from April 17, 2013, to August 22, 2014, the evidence does not reveal any neurological impairments caused by the service-connected low back disability.  The Veteran has denied any bowel or bladder impairment and the record does not support a separate rating for any additional neurological disabilities during this period.  Specifically, the April 2013 VA examiner noted no atrophy, strength retained active movement against some resistance and no signs or symptoms due to radiculopathy.  

The Board concludes that the Veteran's low back disability has been no more than 20 percent disabling from April 17, 2013, to August 22, 2014.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

After a full review of the record, and as discussed below, the Board concludes that a staged rating in excess of 40 percent since August 23, 2014, is not warranted.  

Private treatment records from August 2014 document the Veteran's surgery to remove a benign tumor located between the L3-L4 areas of his spine.  Besides the tumor, there were no abnormalities noted by the treating physician.  A follow-up consultation in November 2014 notes a resolution for many of the Veteran's previous low back symptoms of a "little bit of right-sided pain" and peroneal numbness on his last visit to this private physician in September 2014.  Although, he did continue to endorse a "stiff back."

On VA examination in January 2015, the Veteran endorsed continued worsening of his low back disability.  He told the examiner that he had surgery in August 2014 in order to remove the tumor that was located in the L3-L4 area of his spine.  Private treatment records, received January 14, 2015, also confirm the successful removal of a small tumor from this same area of the Veteran's spinal column.  The Veteran reported that flare-ups impact the function of his low back and cause him to "need to lay flat."  Initial ranges of motion testing revealed the following: forward flexion to 15 degrees with pain at 5 degrees; extension to 10 degrees with pain at 5 degrees; bilateral lateral flexion to 5 degrees with pain at 5 degrees, and; bilateral lateral rotation to 5 degrees with pain at 5 degrees.  Repetitive use testing revealed the following ranges of motion: flexion to 10 degrees; extension to 5 degrees; bilateral lateral flexion to 5 degrees, and; bilateral lateral rotation to 5 degrees.  Functional loss and/or functional impairment of the low back included less movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  The Veteran endorsed localized tenderness or pain to palpation for joints and/or soft tissue of the low back.  There was guarding or muscle spasm of the low back that resulted in an abnormal gait.  Muscle strength testing was normal and there was no muscle atrophy noted by the examiner.  Reflex and sensory examinations were normal.  The straight leg raising test was positive.  The Veteran had radiculopathy symptoms of both sciatic nerves, which the examiner reported as mild numbness and mild paresthesias and/or dysesthesias in the bilateral lower extremities.  There were no other signs or symptoms of radiculopathy or other neurologic abnormalities.  The Veteran did not have Intervertebral Disc Syndrome (IVDS) or ankylosis at this time.  Assistive devices were not noted to be used by the Veteran.  Other pertinent physical findings included a scar, but it was not found to be painful and/or unstable or consist of a total area greater than 39 square centimeters.  Diagnostic testing revealed osteoarthritis and degenerative spondylosis with dextroconvex lumbar.  The examiner noted that this is a progression of the previous diagnosis for the lumbar spine.  The examiner also commented that the Veteran's low back disability did impact his ability to work because it had caused him to miss about two or three days of work per week.

The Veteran received another VA examination in April 2016.  He endorsed flare-ups several times per week with elevated pain levels that present severe difficulties with walking.  The Veteran described his functional loss and/or impairment of his low back as "nearly zero" movement and extreme pain when bending or attempting to bend in any direction.  Initial range of motion testing revealed the following: flexion to 25 degrees; extension to 10 degrees; bilateral lateral flexion to 20 degrees; left lateral rotation to 10 degrees; right lateral rotation to 15 degrees.  Pain was noted to cause functional loss for all ranges of motion that were tested.  There was evidence of pain with weight bearing, but there was no objective evidence of localized tenderness or pain on palpation of the low back.  The Veteran was able to perform repetitive use testing, which did not result in any additional loss of function or range of motion after three repetitions.  The examiner found that pain, weakness, fatigability or incoordination significantly limits the Veteran's functional ability with flare-ups due to pain.  There was no localized tenderness, guarding, or muscle spasm of the thoracolumbar spine noted during this examination.  There were no additional factors contributing to this disability.  Muscle strength testing was normal.  The Veteran did not have muscle atrophy at this time.  Sensory examination was normal.  Straight leg raising test was positive.  The examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine or any other neurologic abnormalities or findings related to the thoracolumbar spine.  The Veteran was found to have IVDS, but did not have any episodes of acute signs or symptoms due to IVDS that required both prescribed bed rest and treatment by a physician in the past 12 months.  The Veteran did not report use of an assistive devices as a normal mode of locomotion.  There were no other pertinent physical findings, complications, conditions, signs, symptoms or scars related to the Veteran's low back diagnoses.  The examiner reported that the Veteran is unable to work due to his low back disability.  The effect on the Veteran's ability to perform sedentary or physical activities of employment was noted to include the inability to stand, sit, walk, or lift objects due to back and leg pain that is constant and worsens with any movement.

Since August 23, 2014, there is no basis for an increased rating in excess of 40 percent for the Veteran's service-connected low back disability because the evidence of record does not demonstrate any type of ankylosis.  To the extent the Veteran contends that his service-connected low back disability has been more disabling than the currently assigned rating reflects, the Board notes that the Veteran is able to report symptomatology relating to pain in his low back because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board also acknowledges the Veteran's point of view regarding his statements of worsened low back pain.  However, he is not able to identify a specific level of disability and relate such to the appropriate Diagnostic Codes.  Nonetheless, application of the rating criteria to the objective evidence of spinal symptoms documented in the record reveals that a higher rating is not warranted since August 23, 2014.
 
More probative evidence concerning the nature and extent of the Veteran's disability since August 23, 2014, has been provided by the January 2015 and April 2016 VA examiners during the current appeal and provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability, which includes the staged 40 percent rating since August 23, 2014, for functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 38-43.  After consideration of the Mitchell/DeLuca factors, the Board finds that the Veteran has already been compensated for the reported pain on use, and there is no probative evidence of ankylosis or prescribed bed rest and treatment by a physician as required for a higher rating during this period.  

Based on the foregoing, the Board finds that a disability rating in excess of 40 percent is not warranted since August 23, 2014.  The evidence of record indicates that the Veteran's service-connected low back disability is primarily manifested by forward flexion less than 30 degrees with pain.  To warrant a rating in excess of 40 percent, there must be evidence of ankylosis or incapacitating episodes.  None of this symptomology is documented or alleged to be present by the Veteran.  Even though the disability does cause pain; painful motion does not result in the degree of functional loss required for a rating greater than 40 percent.  In fact, the VA examiners were specifically asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use.  After examining the Veteran and considering his complaints, the examiners still found motion, albeit limited.  Even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to the spine being fixed in flexion or extension, or ankylosis resulting in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 5.

Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his low back disability.  The Veteran does not meet the DC 5010-5237 criteria for a rating in excess of 40 percent since August 23, 2014, because he has not been shown to have ankylosis.  

The Board has also considered whether a higher or separate rating may be warranted under an alternative Diagnostic Code, and finds that because the Veteran has been diagnosed with lumbar degenerative disc disease, DC 5010-5237 remains the most appropriate Code under which to rate the service-connected low back disability.  See Butts, 5 Vet. App. at 532.  The Board has considered the applicability of rating the disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, however, on VA examination in January 2015, the examiner specifically ruled out Intervertebral Disc Syndrome.  Even if the Veteran had Intervertebral Disc Syndrome at this time, bed rest as prescribed by a physician is not documented in the record.  However, the April 2016 VA examiner did report IVDS, but did not find that the Veteran had been prescribed bed rest by a physician or received treatment by a physician within the past 12 months for this condition.  

Furthermore, the Board has considered whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 207-08.  Since August 23, 2014, the Veteran was already receiving the 40 percent rating for his low back disability due to painful motion because his limitation of motion throughout this staged rating period warranted only 40 percent under the applicable Diagnostic Code.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. at 32.  A higher rating is not warranted because the Veteran does not have ankylosis or prescribed bed rest and treatment by a physician.  

Furthermore, the Board has considered whether separate ratings are warranted for any neurological impairment associated with the Veteran's low back disability.  With respect to neurological symptoms since August 23, 2014, the evidence reveals mild sciatic neurological impairments in the bilateral lower extremities due to the service-connected low back disability.  As a result, the Veteran has already been awarded separate 10 percent ratings for radiculopathy of the bilateral lower extremities.  The radiculopathy was rated under Diagnostic Code 8520.  Such diagnostic code addresses the sciatic nerve. A 10 percent rating is warranted for mild incomplete paralysis. A 20 percent rating is warranted where there is moderate incomplete paralysis. A 40 percent rating is for application where there is moderately severe incomplete paralysis. A 60 percent rating is warranted where there is severe incomplete paralysis with marked muscular atrophy. 38 C.F.R. § 4.124a , DC 8520.  The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4 .124a.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  In this case, a separate evaluation was granted based upon the subjective complaints.  VA examination in January 2015 reflected however that muscle strength testing was normal throughout and noted no atrophy.  Sensory examination testing was also all normal.  The examiner noted a positive straight leg test and mild paresthesias and/or dysesthesias and mild numbness bilaterally.  A peripheral nerves examination in October 2015 reflected complaints of moderate to severe symptoms but objective testing reflects muscle strength was normal throughout, hypoactive reflexes and some decreased sensation in the lower leg/ankle and feet/toes but normal sensation in the upper anterior thigh and thigh/knee.  The examiner continued to assess the condition as mild incomplete paralysis of the right and left sciatic nerve.  Examination in March 2016 also noted 5/5 muscle strength throughout and no atrophy.  Reflexes were absent.  Sensation was only noted to be decreased in the feet/toes and was assessed as normal in the upper anterior thigh, thigh/knee, and lower leg and ankle.  Straight leg raise was positive.  The examiner indicated there were no other signs or symptoms due to radiculopathy.  Treatment records also do not contain objective findings.  A separate VA peripheral nerves examination conducted in March 2016 reflected complaints of pain down the legs that made it difficult to walk.  Muscle strength testing was normal throughout and there was no atrophy.  Reflexes were absent in the knees and ankles.  Sensation was decreased in the feet and toes but normal in the thighs, knees and lower legs/ankles.  The examiner assessed the condition as moderate incomplete paralysis of the right and left sciatic nerve.  Resolving all doubt in favor of the Veteran the Board grants an increased 20 percent evaluation effective March 31, 2016 the date of the examinations reflecting absent reflexes and characterizing the condition as moderate.  Prior to that date, while there are some objective findings such as some decreased sensation and decreased reflexes, the majority of the symptoms are subjective.  Significantly, examiners in 2015 assessed the condition as mild.  Accordingly, higher ratings are not warranted prior to March 31, 2016.  A rating in excess of 20 percent is not warranted beginning March 31, 2016 as the evidence does not reflect moderately-severe incomplete paralysis.  While some objective findings were noted, the Board finds it significant that muscle strength was intact, some sensation remained intact and no atrophy was noted.  Furthermore, examiners who considered the Veteran's subjective complaints and conducted physical examinations did not indicate the condition was moderately severe.  Accordingly a rating of 20 percent, but no higher, is warranted beginning March 31, 2016.

The record does not support a separate rating for any additional neurological disabilities during this period.  While private records reflect some urinary and bowel symptoms immediately after surgery, a November 2014 record indicated these had resolved.  VA examiners in 2015 and 2016 noted no other neurologic abnormalities including bowel or bladder problems.  The evidence also shows that the Veteran had a small scar on his spine due to surgery to remove the tumor located in the L3-L4 area of his spine.  However, the examiners found this scar to be too small to warrant a separate rating.  Furthermore, the scar was not found to be painful or unstable.  Accordingly separate evaluations are not warranted for other neurological conditions.  

The Board concludes that the Veteran's low back disability has been no more than 40 percent disabling since August 23, 2014.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected low back disability.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the schedular rating criteria used to rate the Veteran's service-connected low back disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on pain, range of motion limitations or incapacitating episodes; thus, the demonstrated manifestations specifically associated with his service-connected low back disability - namely low back pain with limited ranges of motion throughout the rating periods - are contemplated by the provisions of the rating schedule as previously outlined in 38 C.F.R. § 4.71a, DC 5010-5237.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate and the first step of Thun has not been met.  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's low back disability, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in July 2009.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of private and VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in November 2009, April 2013, January 2015, and April 2016.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in August 2013.  The Board instructed the AOJ to schedule the Veteran for a VA examination, request additional treatment records, and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a new rating decision and a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

A rating in excess of 10 percent from June 25, 2009, until April 16, 2013, for osteoarthritis and degenerative spondylosis with dextroconvex lumbar spine (formerly diagnosed as mechanical low back pain with sacralization of L5 with spina bifida occulta) are denied.

A ratings in excess of 20 percent from April 17, 2013, until August 22, 2014, for osteoarthritis and degenerative spondylosis with dextroconvex lumbar spine (formerly diagnosed as mechanical low back pain with sacralization of L5 with spina bifida occulta) are denied.

A rating in excess of 40 percent since August 23, 2014, for osteoarthritis and degenerative spondylosis with dextroconvex lumbar spine (formerly diagnosed as mechanical low back pain with sacralization of L5 with spina bifida occulta) are denied.

A rating in excess of 10 percent for the period from August 23, 2014 to March 30, 2016 for radiculopathy of the right lower extremity is denied.

A rating of 20 percent beginning March 31, 2016 for radiculopathy of the right lower extremity is granted.

A rating in excess of 10 percent for the period from August 23, 2014 to March 30, 2016for radiculopathy of the left lower extremity is denied.

A rating of 20 percent beginning March 31, 2016 for radiculopathy of the left lower extremity is granted.


REMAND

During his November 2009 examination the Veteran reported missing several days of work at his prior employment due to back pain and further noted he had been unemployed for several months.  During the April 2013 VA examination the Veteran reported he could not maintain his prior employment as a human resources manager due to limited mobility and pain caused by the back.  The Veteran has raised the issue of a total disability rating for compensation based on individual unemployability (TDIU); therefore, he should be provided adequate notice regarding this issue. See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board notes that entitlement to a TDIU has not been developed or adjudicated by the AOJ.  As such, the Board finds that further development is warranted prior to adjudication by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should also be sent a VCAA notice letter for the TDIU component of his increased evaluation claim. This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim. The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.

2.  The AOJ shall refer the issue of entitlement to TDIU prior to December 2015 on an extraschedular basis to the Director of Compensation Service. 

3.  The AOJ shall then take such additional development action as it deems proper with respect to the claim.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


